Name: Commission Regulation (EEC) No 2903/79 of 20 December 1979 on the downgrading of quality wines produced in specified regions
 Type: Regulation
 Subject Matter: beverages and sugar;  consumption;  information technology and data processing;  trade policy
 Date Published: nan

 Avis juridique important|31979R2903Commission Regulation (EEC) No 2903/79 of 20 December 1979 on the downgrading of quality wines produced in specified regions Official Journal L 326 , 22/12/1979 P. 0014 - 0019 Finnish special edition: Chapter 3 Volume 11 P. 0164 Greek special edition: Chapter 03 Volume 27 P. 0132 Swedish special edition: Chapter 3 Volume 11 P. 0164 Spanish special edition: Chapter 03 Volume 17 P. 0028 Portuguese special edition Chapter 03 Volume 17 P. 0028 COMMISSION REGULATION (EEC) No 2903/79 of 20 December 1979 on the downgrading of quality wines produced in specified regions THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 2594/79 (2), and in particular Articles 53 (3) and 65 thereof, Having regard to Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions (3), as last amended by Regulation (EEC) No 2594/79, and in particular Article 16 (7) thereof, Whereas, pursuant to Article 16 (6) of Regulation (EEC) No 338/79, a quality wine psr may be downgraded at the marketing stage in certain circumstances only ; whereas these circumstances should be specified and the use to which quality wines psr so downgraded may be put should be stated and limited ; whereas the competent authorities having the right to downgrade pursuant to Article 2 (1) or, as appropriate, Article 2 (3) of Regulation (EEC) No 460/79 (4) should also be indicated; Whereas, in order to ensure that consumers are not misled, a downgraded quality wine psr should not be marketed under a designation which suggests the designation to which it no longer is entitled ; whereas, so that proper control may be carried out, entries should be made in movement registers to show that downgrading has taken place; Whereas, in order that the Commission may be kept aware of the way in which the competent authorities of the Member States apply the provisions on the downgrading of quality wines psr, the Member States should communicate to the Commission each year the quantities of quality wines psr which were downgraded on their geographical territory; Whereas the rules provided for in this Regulation incorporate and supplement those of Regulation (EEC) No 1697/70 (5) ; whereas that Regulation should therefore be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The downgrading of a quality wine psr within the meaning of this Regulation shall consist in withdrawing from the wine concerned entitlement to any of the terms designating it a quality wine psr. Article 2 1. A quality wine psr may be downgraded at the marketing stage only by the bodies designated for this purpose by the Member States: - to a table wine, - to a wine suitable for yielding table wine, or - to a wine not covered by the above indents. 2. At the marketing stage a quality wine psr may be downgraded where an official analytical or organoleptic examination reveals that a deterioration found in the course of ageing, storage or transport has weakened or altered the characteristics of that wine in such a way that it no longer possesses the characteristics typical of the quality wine psr in question. A quality wine psr shall in particular be considered as having undergone deterioration justifying its downgrading whether it has been found: (a) that it no longer meets the requirements relating to at least one of the characteristic features referred to in Article 14 of Regulation (EEC) No 338/79 ; or (b) that it no longer possesses the colour, clarity, smell or taste which normally distinguish a quality wine psr originating from the region whose name it bears. Article 3 1. The downgrading of a quality wine psr at the marketing stage shall be pronouced by the competent body referred to, as the case may be, in Article 2 (1) or (3) of Regulation (EEC) No 460/79. (1)OJ No L 54, 5.3.1979, p. 1. (2)OJ No L 297, 24.11.1979, p. 4. (3)OJ No L 54, 5.3.1979, p. 48. (4)OJ No L 58, 9.3.1979, p. 1. (5)OJ No L 190, 26.8.1970, p. 2. 2. The procedure for downgrading a quality wine psr shall be opened on the initiative: (a) of the competent body, at the time of any appropriate check ; or (b) of the trader in possession of the wine if he finds that the case set out in Article 2 (2) has arisen. 3. The names and addresses of the competent bodies authorized by the Member States to carry out the downgrading of a quality wine psr are set out in the Annex. Article 4 1. In the case of a wine which has lost its status of quality wine psr by downgrading, the use of any indication reserved for quality wines psr on the labelling, packaging or official or commercial documents or in the records shall be prohibited. 2. Competent bodies shall record the fact where the accompanying document covering a wine which is no longer entitled to the status of quality wine psr by downgrading is no longer appropriate. An entry indicating that the wine in question has lost its status of quality wine psr by downgrading shall be made in the registers of goods received and goods dispatched maintained by the holder of the wine. Article 5 The Member States shall collect for each wine-growing year the information relating to the quantities of quality wines psr which have been downgraded on their geographical territory. They shall communicate this information to the Commission not later than 1 November each year. For this purpose they shall distinguish between the quantities of wine which have lost their status of quality wine psr: (a) at the production stage: - on the initiative of the competent body, - at the request of the producer; (b) at the marketing stage: - on the initiative of the competent body, - at the request of the trader. They shall state the quantities in respect of which the status of table wine has been acknowledged. Article 6 Regulation (EEC) No 1697/70 is hereby repealed. Article 7 This Regulation shall enter into force on 1 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1979. For the Commission Finn GUNDELACH Vice-President ANNEX >PIC FILE= "T0011588""PIC FILE= "T0011589"> F. ITALY (a) Istituto di coltivazioni arboree della facoltÃ di agraria dell'UniversitÃ degli studi di Torino, servizio repressione frodi, via Tommaso Valperga Caluso, 30, 10125 Torino (tel. (011) 688644). Responsibility for the following provinces: Aosta, Cuneo, Novara, Torino en Vercelli; (b) Istituto sperimentale per l'enologia - Asti, servizio repressione frodi, via Pietro Micca, 35, 14100 Asti (tel. (0141) 55206). Responsibility for the following provinces: Alessandria, Asti, Genova, Imperia en Savona; (c) Ufficio enologico - Genova, servizio repressione frodi, via Nino Bixio, 6, 16128 Genova (tel. (010) 581985). Responsibility for the following provinces: Genova, Imperia en Savona; (d) Istituto sperimentale per la valorizzazione tecnologica dei prodotti agricoli - Milano, servizio repressione frodi: - office and laboratory: via Giacomo Venezian, 26, 20133 Milano (tel. (02) 2365377), - sampling: via Filippo Juvara, 9, 20129 Milano (tel. (02) 292635). Responsibility for the following provinces: Varese, Como, Sondrio, Milano, Bergamo, Brescia, Pavia, Cremona en Piacenza; (e) Istituto sperimentale per la viticoltura - Conegliano (Treviso), servizio repressione frodi, viale 28 Aprile, 31015 Conegliano (tel. (0438) 23334). Responsibility for the following provinces: Gorizia, Padova, Pordenone, Rovigo, Treviso, Trieste, Udine, Venezia, Verona en Vicenza; (f) Istituto agrario provinciale di San Michele all'Adige, servizio repressione frodi, via Edmondo Mach, 5, 38010 San Michele all'Adige (tel. 0461) 63102). Responsibility for the following provinces: Belluno, Bolzano en Trento; (g) Istituto industrie agrarie della facoltÃ di agraria dell'universitÃ di Bologna, servizio repressione frodi: - laboratory and administration: via San Giacomo, 5/2, 40126 Bologna (tel. (051) 228830), - sampling: viale Quir. Filopanti, 4, 40126 Bologna (tel. (051) 237067). Responsibility for the following provinces: Bologna, Ferrara, ForlÃ ¬ en Ravenna; (h) Istituto sperimentale agronomico di Bari - Sezione di Modena, servizio repressione frodi: - office: via E. Diena, 115, 41100 Modena (tel. (059) 310954), - laboratory: viale Caduti in guerra, 157, 41100-Modena (tel. (059) 230454). Responsibility for the following provinces: Mantova, Modena, Parma en Reggio nell'Emilia; (i) Laboratorio chimico merceologico della Camera di commercio, industria, artigianato ed agricoltura - Firenze, servizio repressione frodi: - office: via Jacopo da Diacceto, 22, 50123 Firenze (tel. (055) 292040), - laboratory: via delle Porte Nuove, 8, 50144 Firenze (tel. (055) 472940). Responsibility for the following provinces: Massa Carrara, Lucca, Pistoia, Firenze, Livorno, Pisa, Arezzo, Siena, Grosseto en La Spezia; (j) Laboratorio di chimica agraria della facoltÃ di agraria dell'universitÃ di Perugia, servizio repressione frodi, Borgo XX Giugno (San Pietro), 06100 Perugia (tel. (075) 33038). Responsibility for the following provinces: Ancona, Ascoli Piceno, Macerata, Perugia, Pesaro e Urbino en Terni; (k) Istituto nazionale della nutrizione - Roma, servizio repressione frodi: - office: via Giovanni Maria Lancisi, 29, 00161 Roma (tel. (06) 860584), - laboratory: via Gaetano Rappini, 19, 00149 Roma (tel. (06) 5587341). Responsibility for the following provinces: Viterbo, Rieti, Roma, Latina en Frosinone; (l) Istituto tecnico agrario statale «Duca degli Abruzzi » - Cagliari, servizio repressione frodi, via Ozieri, 09100 Cagliari (tel. (070) 668923). Responsibility for the following provinces: Sassari, Nuoro, Oristano, Cagliari; (m) Istituto sperimentale per la elaiotecnica - Pescara, servizio repressione frodi: - office: via Cesare Battisti, 198, 65100 Pescara (tel. (085) 22496), - laboratory: CittÃ Sant' Angelo, 65013 Pescara (tel. (085) 968194). Responsibility for the following provinces: Campobasso, Chieti, Isernia, L'Aquila, Pescara en Teramo; (n) Istituto di chimica agraria della facoltÃ di agraria dell'UniversitÃ degli studi di Napoli, servizio repressione frodi, via dell'UniversitÃ , 125, 80055 Portici (tel. (081) 7390748). Responsibility for the following provinces: Caserta, Benevento, Napoli, Avellino en Salerno; (o) Istituto sperimentale agronomico - Bari, servizio repressione frodi: - laboratory and administration: via Celso Ulpiani, 5, 70125 Bari (tel. (080) 221558), - sampling: viale Japigia, traversa 88, n. 21, 70126 Bari (tel. (080) 331272). Responsibility for the following provinces: Bari, Brindisi, Foggia, Lecce, Matera, Potenza en Taranto; (p) Istituto sperimentale per la olivicoltura - Cosenza, servizio repressione frodi, - office and laboratory: via Silvio Pellico, 87100 Cosenza-Rende (tel. (0984) 838551), - sampling: via delle Medaglie d'Oro, 74, 87100 Cosenza (tel. (0984) 29654). Responsibility for the following provinces: Catanzaro, Reggio di Calabria en Cosenza; (q) Istituto industrie agrarie, facoltÃ agraria, UniversitÃ di Catania, servizio repressione frodi, via Varese, 43, 95123 Catania (tel. (095) 350258). Responsibility for the following provinces: Catania, Enna, Messina, Ragusa en Siracusa; (r) Istituto tecnico industriale «Vittorio Emanuele III » - Palermo, servizio repressione frodi, via LibertÃ , 88, 09143 Palermo (tel. (091) 261233). Responsibility for the following provinces: Agrigento, Caltanissetta, Palermo en Trapani. >PIC FILE= "T0011590">